Title: From George Washington to John Hancock, 16 December 1776
From: Washington, George
To: Hancock, John



Sir
Head Qrs at Keiths Decr 16: 1776

In a late Letter which I had the honor of addressing you, I took the liberty to recommend that more Battallions should be raised for the New Army, than what had been voted. having fully considered the matter, I am more & more convinced not only of the propriety, but of the necessity of the measure. That the Enemy will leave nothing unessayed in the course of the next Campaign, to reduce these States to the rule of a most lawless & insufferable Tyranny, must be obvious to every One, and that the militia is not to be depended on, or aid expected from ’em, but in cases of the most pressing emergency, is not to be doubted. The first of these propositions is unquestionable, and fatal experience has given her sanction to the truth of the latter; indeed their lethargy of late and backwardness to turn out at this alarming crisis, seem to justify an apprehension, that nothing can bring them from their Homes. For want of their assistance, a large part of Jersey has been exposed to ravage, and to plunder, nor do I know that Pensylvania would share a better fate, could Genl Howe effect a passage across the Delaware with a respectable force. These considerations have induced me to wish that no reliance, except such as may arise from necessity, should ever be had in them again, and to make further mention to Congress, of the expediency of encreasing their Army. I trust the measure will meet their earliest attention. Had I leisure and were it necessary, I could say much upon this head, but as

I have not, & the matter is well understood, I will not add much. By augmenting the number of your Battallions you will augment your force; The Officers of each will have their interest and influence, and upon the whole, their numbers will be much greater, though they should not be compleat. Added to this, from the present confused state of Jersey and the improper appointment of Officers in many instances, I have little or no expectation that she will be able to raise All the Troops exacted from her, though I think it might be done, were suitable, spirited Gentlemen commissioned who would exert themselves & encourage the people, many of whom for a failure in this instance & who are well disposed, are making their submissions. In a Word, the next will be a trying Campaign, and as All that is dear & valuable may depend upon the issue of it, I would advise that nothing should be omitted that shall seem necessary to our success. Let us have a respectable Army, and such as will be competent to every exigency. I will also add that the critical situation of our Affairs and the dissolution of our present force, (now at hand), require that every nerve & exertion be employed for recruiting the New Battallions. One part of Genl How’s movements at this time, I beleive is a design to distract us & prevent this business. If the inclemency of the Weather, should force him into Winter Qrs, he will not remain there longer than necessity shall oblige him. he will commence his Operations in a short space of time, and in that time our Levies must be made up to oppose him, or I fear the most melancholy of all events must take place.
The inclosed Extract of a Letter from the Comy General will shew his demands for money, and his plans for procuring salted provisions, and a Quantity of Flour from the Southward. The whole is submitted to the consideration of Congress, and I wish the result of their Opinion to be transmitted him, with such supplies of money as may be necessary for himself and the departments he mentions.
The Cloathing of the Troops is a matter of infinite importance, & if it could be accomplished, would have a happy effect. their distresses are extremely great, many of ’em being entirely naked & most so thinly clad as to be unfit for service. I must entreat Congress to write to the Agents & Contractors upon this Subject, that Every possible supply may be procured & forwarded with the utmost expedition—I cannot attend to the business myself, having more than I can possibly do besides. I have the Honor to be with great respect Sir Yr Most Obedt St

Go: Washington

